Citation Nr: 0944856	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-17 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than April 22, 
2004, for the grant of service connection for Type II 
diabetes mellitus

2.  Entitlement to an effective date earlier than April 22, 
2004, for the grant of service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active military service from December 1965 to 
November 1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted the Veteran's claim for service 
connection for Type II diabetes mellitus and assigned an 
initial 20 percent rating for this disability retroactively 
effective from April 22, 2004, the date of receipt of his 
claim for this condition.  That September 2004 RO decision 
also granted his claim for service connection for coronary 
artery disease and assigned an initial 60 percent rating for 
this disease also retroactively effective from his April 22, 
2004 claim for this condition.  He appealed for earlier 
effective dates for the grants of service connection.  

The RO in Montgomery, Alabama, has since assumed 
jurisdiction, and that office forwarded the appeal to the 
Board.

FINDINGS OF FACT

1.  The Veteran was separated from active service in November 
1967, and he did not file or raise a claim of entitlement to 
service connection for any disability within one year of his 
discharge from service, meaning by November 1968.

2.  On April 22, 2004, the Veteran submitted an application 
for VA benefits, claiming entitlement to service connection 
for Type II diabetes mellitus and coronary artery disease, 
including secondary to the diabetes.

3.  In the September 2004 decision at issue in this appeal, 
the RO granted these claims and assigned a retroactive 
effective date of April 22, 2004 for these awards, coinciding 
with the date of receipt of these claims.

4.  There was no formal or informal claim for service 
connection for these conditions prior to April 22, 2004, the 
currently assigned effective date.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier 
than April 22, 2004, for the grant of service connection for 
Type II diabetes mellitus.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2009).

2.  The criteria also are not met for an effective date 
earlier than April 22, 2004, for the grant of service 
connection for coronary artery disease.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and an 
analysis of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing 
the essential fairness of the adjudication will not be 
affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

On appeal, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 
(Fed.Cir.), the Federal Circuit vacated and remanded certain 
respects of the Veterans Court's holding in Vazquez-Flores, 
as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  However, the 
overturning of Vazquez only concerned, for example, the type 
of § 5103(a) notice required in a claim for an increased 
rating, so not earlier effective date, insofar as whether VA 
needs to provide "Veteran specific" notice and apprise him 
that "daily life" evidence may support his claim for 
increased compensation.  The Veterans Court's other holdings 
in Vazquez-Flores appear to be intact, that is, regarding the 
above discussion of prejudicial deficiencies in timing or 
content.

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2004.  
The letter informed him of the evidence required to 
substantiate his claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Also keep 
in mind that May 2004 letter was sent when he was trying to 
establish his underlying entitlement to service connection 
for Type II diabetes mellitus and coronary artery disease, 
since granted in the September 2004 RO decision at issue.  In 
Goodwin v. Peake, 22 Vet. App. 128 (2008), the Court held 
that where, as here, a service connection claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream initial 
rating and effective date elements.  The Court added that its 
decision was consistent with its prior decisions in Dingess, 
Sanders, supra, and Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  In this regard, the Court emphasized its holding in 
Dingess that "once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490.  
Thereafter, once a NOD [Notice of Disagreement] has been 
filed, only the notice requirements for rating decisions and 
SOCs described within 38 U.S.C. §§ 5104 and 7105 control as 
to the further communications with the appellant, including 
as to what "evidence [is] necessary to establish a more 
favorable decision with respect to downstream elements ...."  
Id.

Here, the April 2005 SOC cited the relevant statutes and 
regulations governing the downstream claims for earlier 
effective dates, and following receipt of that SOC the 
Veteran had an additional 60 days to submit more evidence, 
including evidence of an earlier-filed claim that had not 
been previously decided and become final and binding in the 
absence of an appeal.  See Huston v. Principi, 17 Vet. App. 
195 (2003) (indicating VCAA notice requires apprising the 
Veteran that evidence of an earlier-filed claim is needed to 
substantiate a claim for an earlier effective date).  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In addition, all obtainable 
evidence that he and his representative identified as 
relevant to the claims has been obtained and associated with 
the claims file for consideration, including the 
service treatment records (STRs), private medical records, VA 
treatment records, and Social Security Administration (SSA) 
records.

Neither the Veteran nor his representative has identified any 
other pertinent evidence, not already of record, which needs 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to his VCAA notices.

A post-decisional May 2006 letter informed the Veteran of the 
downstream disability rating and effective date elements of 
his initial, underlying claims for service connection for 
Type II diabetes mellitus and coronary artery disease.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); 
see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  And 
since providing that additional notice, the RO has gone back 
and readjudicated his claims in the December 2007 SSOC based 
on any additional evidence received in response to that 
additional notice and since the initial rating decision at 
issue and SOC.  This is important to point out because if 
there was no VCAA notice provided prior to the initial 
adjudication of the claims, or for whatever reason the notice 
provided was inadequate or incomplete, this timing error may 
be effectively "cured" by providing any necessary notice 
and then going back and readjudicating the claims, including 
in a SOC or SSOC, such that the intended purpose of the 
notice is not frustrated and the Veteran is given ample 
opportunity to participate effectively in the adjudication of 
his claims.  In other words, this timing error in the 
provision of the notice is ultimately inconsequential and, 
therefore, at most nonprejudicial, i.e., harmless error.  See 
again Mayfield IV and Prickett, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this case for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit to the Veteran.  
The Court has held that such remands are to be avoided.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Entitlement to an Earlier Effective Date

The Veteran contends that he deserves an earlier effective 
for the grants of service connection for his Type II diabetes 
mellitus and coronary artery disease. 

In the September 2004 rating decision at issue in this 
appeal, the RO granted service connection for the Type II 
diabetes mellitus and assigned an initial 20 percent rating 
for the disability retroactively effective from April 22, 
2004, the date of receipt of the Veteran's claim.  The 
September 2004 rating decision also granted service 
connection for coronary artery disease and assigned an 
initial 60 percent rating for the disability retroactively 
effective from April 22, 2004, the date of receipt of the 
Veteran's claim.  He appealed for earlier effective dates for 
the grants of service connection.  Notably, the September 
2004 rating decision was timely appealed, and did not become 
final, so consideration of an earlier effective date may 
proceed.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006), 
holding that a free-standing claim for an earlier effective 
date as to a previous final decision is not authorized by 
law.

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).  However, if 
a claim for disability compensation is received within one 
year after separation from service, the effective date of 
entitlement is the day following separation or the date 
entitlement arose.  
38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2008).  See also Rodriguez v. West, 189 F.3d. 1351 
(Fed. Cir. 1999).  Any communication or action indicating an 
intent to apply for VA benefits from a claimant or 
representative may be considered an informal claim.  An 
informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).  VA is not required, however, to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  Brannon v. West, 12 
Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995).  

In deciding this appeal, it is first necessary to consider 
the general default rule for earlier effective dates.  The 
Veteran's claims for service connection for Type II diabetes 
mellitus and coronary artery disease were held by the RO to 
have been received on April 22, 2004, confirmed by the date 
stamp on his claim application.  The Board's review of his 
communications, both informal and formal, did not produce any 
evidence of a claim for service connection for these 
condition prior to April 22, 2004.  38 C.F.R. § 3.1(p); 38 
C.F.R. § 3.155(a); Brannon, 12 Vet. App. 32, 35; Talbert, 7 
Vet. App. at 356-57.  

Further review of the claims file reveals the Veteran's 
active military service ended in November 1967, so many years 
(indeed decades) prior to him filing his claims for service 
connection for the diabetes and heart disease.  He clearly 
did not file a claim for either of these conditions within 
one year of his discharge from service, rather not until much 
later.  When he may have first learned he had these 
conditions and of their potential relationship with his 
military service is ultimately irrelevant in the absence of a 
resulting claim.

Accordingly, the Board finds that the preponderance of the 
evidence is against an effective date earlier than April 22, 
2004, for the grant of service connection for Type II 
diabetes mellitus and coronary artery disease.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

An effective date earlier than April 22, 2004 for the grant 
of service connection for diabetes mellitus is denied.

An effective date earlier than April 22, 2004 for the grant 
of service connection for coronary artery disease also is 
denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


